DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species

I) species in which claims 1, 3-17, 19 are drawn to Evaluation arrangement for a thermal gas sensor with at least one heater and at least one detector, 5 wherein the evaluation arrangement is configured to acquire - information about an amplitude of a detector signal of a first detector, and 10- information about a first phase difference between a heater signal and the detector signal of the first detector; and wherein the evaluation arrangement is configured to form as an intermediate quantity, dependent on the information about the amplitudes of the detector signal and 15dependent on the information about the first phase difference, a combination signal …,
II) species in which claims 2, 4-5, 18 and 20 are drawn to Evaluation arrangement for a thermal gas sensor with at least one heater and two detectors arranged in different distances to the heater, 25wherein the evaluation arrangement is configured to acquire - information about an amplitude of a detector signal of a first detector, - information about an amplitude of a detector signal of a second detector, 30 - information about a first phase difference between a heater signal and the detector signal of the first detector, and - information about a second phase difference between the heater signal and the 35detector signal of the second detector …,
III) species in which claims 21-27 and 29-30 are drawn to an Evaluation arrangement for a thermal gas sensor with at least one heater and at least one detector, 20 wherein the evaluation arrangement is configured to control a heating power applied to the heater dependent on at least one sensor signal from at least one detector in order to bring the at least one sensor signal into a predetermined value range; and 25wherein the evaluation arrangement is configured to consider information about the heating power when deriving information about a gas concentration from the at least one sensor signal.,
VI) species in which claims 34-43 are drawn to an Evaluation arrangement for a thermal gas sensor with at least one heater and one detector, wherein the evaluation arrangement is configured to apply to the heater a periodic 5signal with a specified period duration, and wherein the evaluation arrangement is configured to sample at least one sensor signal from a detector at three points in time, wherein a second sampling time is time-shifted by 900, with respect to the period duration, compared to a first sampling time, and 10wherein a third sampling time is time-shifted by 180, with respect to the period duration, compared to a first sampling time, and wherein the evaluation arrangement is configured to identify, on the basis of three sample values that are based on a sampling of the sensor signal at the first sampling 15time, the second sampling time, and the third sampling time, whether a first sample value and a third sample value constitute a maximum value and a minimum value of the sensor signal.,
V) species in which claims 44-45 are drawn to an Evaluation arrangement for a thermal gas sensor with at least one heater and at least one detector, wherein the evaluation arrangement is configured to control, dependent on at least one sensor signal from at least one detector, a heating power applied to the heater in order to bring the at least one sensor signal into a predetermined value range; and wherein the evaluation arrangement is configured to consider information about the heating power when deriving information about a gas concentration from the at least one sensor signal, wherein the evaluation arrangement is configured to use a phase difference and/or an amplitude difference and/or an offset difference between the at least one sensor signal and a signal of the heater for deriving the information about the gas concentration.,
 The species are independent or distinct because the each of the method groups are distinct from each other as shown in their method steps. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

                                        
                                              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867